RIGNAL                                              04/02/2020

             IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       PR 20-0004                         FLED          Case Number: PR 20-0004




                                                                          APR 02 2020
                                                                      BOWerl Greenwood
                                                                   Cleric of Supreme Court
                                                                       State of Montana
IN RE THE PETITION OF                                              ORDER
JODY LOWENSTEIN




       On February 4, 2020, this Court granted Jody Lowenstein's petition for admission
to active status in the State Bar of Montana. At that time, Lowenstein had been on
inactive status since October 2018 and, pursuant to Montana Rule of Continuing Legal
Education 14, we ordered Lowenstein to submit to the Board of Continuing Legal
Education proof of attendance at thirty hours of approved Continuing Legal Education
(CLE)to be credited to the time Lowenstein was on inactive status.
       Lowenstein has now petitioned for a waiver of the CLE hours under Rule 14.
Lowenstein states that his occupation as a law clerk in the United States District Court for
- the District of Montana and for the United States Court of Appeals for the Ninth Circuit
during the time he was on inactive status is sufficient to warrant readmission to the Bar
without being required to make up CLE requirements.
       Lowenstein's occupation during inactive status is sufficient to warrant readmission
to active status without being required to make up CLE credits.
       Therefore,
       IT IS ORDERED that the 30-hour continuing legal education requirements are
waived. Upon payment of the appropriate fees to the State Bar of Montana, Petitioner
shall be admitted to the active practice oflaw in the state of Montana.
       The Clerk is directed to provide copies of this Order to Petitioner and to the State
Bar of Montana.
DATED this   ay of April, 2020.

                                  For the Court,




                                               Chief Justice




                              2